                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


DARRELL LONGSTON                                                                     PLAINTIFF

v.                                   Civil No. 4:18-cv-4071

NURSE KING                                                                        DEFENDANT


                                            ORDER

       Before the Court is the Report and Recommendation filed October 9, 2018, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 16. Judge Bryant recommends that Plaintiff’s Complaint be dismissed without prejudice.

No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto. Accordingly, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 30th day of October, 2018.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
